Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The previous restriction has been withdrawn. Claims 8-14 have been rejoined.
All previous rejections have been overcome by the following Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Holthus on 8/25/22.
Claim 1, line 4, replace “less than” with “0.1% to”.
Claim 8, line 1, replace “a” with “the”; replace line 2-4 with “agent of claim 1.”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-3, 5, and 8-14 is(are) allowable over the closest prior art: Waddill et al. (US 4195153, listed on previous 892) in view of Burton et al. (US 20130090450) listed on IDS and ISR.
As to claims 1-3 and 5, Waddill (abs., claims, examples, 2:50-65, 3:50-65,  tables) discloses a curing agent for epoxy comprising N-aminoethylpiperazine (AEP), triethanolamine (TEA), Jeffamine D-400 or D-230 that meets the claimed formula (3)., and polyhydric alcohols:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In Ex IIE, Jeffamine D-400 is 83.3%, AEP is 3.3%, and TEA is 13.3%.
Waddill is silent on the claimed glycerin.
In the same area of endeavor of producing epoxy catalyst, Burton (claims, abs., examples, figures, 5-7, 15, 16-18, 24-31, 34-44) discloses a curing agent composition for epoxy resin comprising glycerin, N-aminoethylpiperazine, and Jeffamine 230. Burton further discloses combining an exemplary amine (AEP) and glycerin yield highly reactive amine functionality and tertiary amine and hydroxyl groups to promote epoxy polymerization.
However, Burton and Waddill fail to teach the claimed tertiary amine and its loading of 0.1-2 wt%.
Therefore, claims 1-3, 5, and 8-14 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766